FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingOctober 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4R(1)(a) I give details of changes in the interests of the following Directors and Persons Discharging Managerial Responsibilities ('PDMR'), in the Ordinary Shares of GlaxoSmithKline plc (the "Company") arising from the grant of options over Ordinary Shares ('Shares'), at an option price of £10.13 per share, pursuant to the GlaxoSmithKline plc ShareSave Plan 2015, on 29 October 2015. Director/PDMR Share options Sir Andrew Witty Mr R G Connor Mr S Dingemans Mr N Hirons Mr D S Redfern Mr P C Thomson Dr P J T Vallance Mrs V A Whyte The Company was advised of this change on 29 October 2015. V A Whyte Company Secretary 29 October 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:October 29,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
